



Exhibit 10.22
STARBUCKS CORPORATION
GLOBAL RESTRICTED STOCK UNIT GRANT AGREEMENT
UNDER THE KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN
(PERFORMANCE-BASED)


STARBUCKS CORPORATION (the “Company”) does hereby grant to the individual named
below (the “Participant”) an award (the “Award”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth below, effective on the
Date of Grant set forth below. The Restricted Stock Units granted under this
Global Restricted Stock Unit Grant Agreement, including any special terms and
conditions applicable to the Participant’s country contained in the appendix
hereto (the “Appendix,” and together with the Global Restricted Stock Unit Grant
Agreement, this “Agreement”) are intended to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. The Restricted
Stock Units granted under this Agreement shall, subject to the attainment of
certain performance goals set forth below (the “Performance Goals”), relating to
the Performance Criteria specified in the 2005 Long-Term Equity Incentive Plan,
vest and become payable in shares of Common Stock (the “Shares”), subject to
earlier expiration or termination of the Restricted Stock Units as provided in
this Agreement. The Restricted Stock Units shall be subject to the terms and
conditions of this Agreement, the terms and conditions of the Key Employee
Sub-Plan to the 2005 Long-Term Equity Incentive Plan (the “Key Employee
Sub-Plan”) and the 2005 Long-Term Equity Incentive Plan (together with the Key
Employee Sub-Plan, the “Plan”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.


Partner Name:
 
Target # of Restricted Stock Units:
 
Date of Grant:
 
Performance Period:
 

                                                                                                            
1.    Vesting Schedule. The number of Restricted Stock Units granted under the
Award that actually vest and that will be settled shall be determined pursuant
to a two-step process: (i) first the maximum number of Restricted Stock Units
that are eligible to vest shall be calculated as provided under Section 1.1
hereof on the basis of the level at which the Performance Goal specified on
attached Schedule I is actually attained and (ii) then the maximum number of
Restricted Stock Units calculated under clause (i) that will actually vest shall
be determined on the basis of the Participant’s completion of the requirements
set forth in Section 1.2 hereof.


1.1     Performance Goal Requirements.  The attached Schedule I specifies the
Performance Goals required to be attained during the Performance Period in order
for the Restricted Stock Units to become eligible to vest. Within one hundred
and twenty (120) days after the completion of the Performance Period, the
Committee shall determine and certify the actual level of attainment of the
Performance Goal. On the basis of that certified level of attainment, the Target
Number of Restricted Stock Units will be multiplied by the applicable percentage
determined in accordance with the percentile matrix set forth in Schedule I. The
number of performance-based Restricted Stock Units resulting from such
calculation shall constitute the maximum number of Restricted Stock Units in
which the Participant may vest under this Award (the “Performance RSUs”). The
Committee will determine in its sole discretion and certify in accordance with
the requirements of Section 162(m) of the Code the extent, if any, to which the
Performance Goal has been satisfied, and it will retain sole discretion to
reduce the number of Performance RSUs that would otherwise be eligible to vest
as a result of the performance as measured against the Performance Goal. The
Committee may not increase the number of Performance RSUs that may be eligible
to vest as a result of the Company’s performance as measured against the
Performance Goal. The Committee, for purposes of this Award, shall consist
solely of Independent Directors.
1.2    Active Status Vesting. Subject to the terms and conditions of this Award,
a number of Performance RSUs will vest as detailed in the attached Schedule II
of this Agreement, subject to the


1 of 16

--------------------------------------------------------------------------------





Participant’s continued Active Status through the applicable vesting date, as
further described in Section 6(l) below.
2.    Form and Timing of Payment of Vested Restricted Stock Units. Subject to
the terms and conditions of this Agreement and the Plan, any Restricted Stock
Units that vest will be paid to the Participant solely in whole Shares (and not
in cash, as the Plan permits), on, or as soon as practicable after, the date the
Restricted Stock Units vest in accordance with Section 1.2 hereof (or, if
earlier, upon a Change of Control as provided in Section 3.2 below), but in any
event, within the period ending on the later to occur of the date that is two
and one-half months following the end of (i) the Participant’s tax year that
includes the date the Restricted Stock Units vest or (ii) the Company’s tax year
that includes the date the Restricted Stock Units vest.


3.     Termination of Employment; Change of Control.


3.1    Termination of Employment.  Except as provided in Section 3.2 below, any
unvested Restricted Stock Units subject to this Agreement shall immediately
terminate and be automatically forfeited by the Participant to the Company upon
the termination of the Participant’s Active Status with the Company or any
Subsidiary or affiliate of the Company for any reason (as further described in
Section 6(l) below), including without limitation, voluntary termination by the
Participant, termination because of the Participant’s Retirement, Disability or
death or termination by the Company or any Subsidiary or affiliate of the
Company because of Misconduct.
3.2    Change of Control.  Upon a Change of Control, the vesting of the
Performance RSUs shall accelerate, and the Performance RSUs shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided that, for purposes of this Section 3.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:
“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, a Participant shall not be deemed to have Resigned for Good Reason
unless the Participant, within one year after a Change of Control, (i) notifies
the Company of the existence of the condition giving rise to a Resignation for
Good Reason within 90 days of the initial existence of such condition,
(ii) gives the Company at least 30 days following the date on which the Company
receives such notice (and prior to termination) in which to remedy the
condition, and (iii) if the Company does not remedy such condition within such
30-day period, actually terminates employment within 60 days after the
expiration of such 30-day period (and before the Company remedies such
condition). If the Company remedies such condition within such 30-day period (or
at any time prior to the Participant’s actual termination), then any Resignation
for Good Reason by the Participant on account of such condition will not be a
Resignation for Good Reason.


4.    Code Section 409A. This Award and payments made pursuant to this Agreement
and the Plan are intended to qualify for an exemption from Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any Subsidiary or affiliate of the
Company based on matters covered by Code Section 409A, including the tax
treatment of any amount paid or Award made under this Agreement, and neither the
Company nor any of its Subsidiaries or affiliates shall under any circumstances
have any liability to any Participant or his or her estate or any other party
for


2 of 16

--------------------------------------------------------------------------------





any taxes, penalties or interest imposed under Code Section 409A for any amounts
paid or payable under this Agreement.


5.    Responsibility for Taxes.  Regardless of any action the Company or, if
different, the Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount, if
any, actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to the
grant of the Restricted Stock Units, the vesting or settlement of the
Performance RSUs, the issuance of Shares in settlement of the Performance RSUs,
the subsequent sale of Shares acquired at vesting and the receipt of any
dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Participant has become subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant must pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
additional authorization by the Participant, to satisfy their withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(a)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer; or

(b)
withholding from proceeds of the sale of Shares issued in settlement of the
vested Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or

(c)
withholding in whole Shares to be issued in settlement of the vested Restricted
Stock Units the fair market value of which (determined by reference to the
closing price of the Common Stock on the principal exchange on which the Common
Stock trades on the date the withholding obligation arises, or if such date is
not a trading date, on the preceding trading date) is equal to the aggregate
withholding obligation as determined by the Company and/or the Employer with
respect to such Award, provided, however that if the Participant is a Section 16
officer of the Company under the Exchange Act, then the Company will withhold in
Shares upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares underlying the vested Performance RSUs, notwithstanding that a number of
the Shares is held back solely for the


3 of 16

--------------------------------------------------------------------------------





purpose of paying the Tax-Related Items due as a result of the Participant’s
participation in the Plan. In the event the Tax-Related Items withholding
obligation would result in a fractional number of Shares to be withheld by the
Company, such number of Shares to be withheld shall be rounded up to the next
nearest number of whole Shares. If, due to rounding of Shares, the value of the
number of Shares retained by the Company pursuant to this provision is more than
the amount required to be withheld, then the Company may pay such excess amount
to the relevant tax authority as additional withholding with respect to the
Participant.
Finally, the Participant is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items. The Participant shall have no further rights with respect
to any Shares that are retained by the Company pursuant to this provision, and
under no circumstances will the Company be required to issue any fractional
Shares.
6.    Nature of Grant.  In accepting the grant of the Award, the Participant
acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time; to the extent permitted by the Plan;



(b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units or
other awards, or benefits in lieu of Restricted Stock Units, even if restricted
stock units have been granted in the past;



(c)
all decisions with respect to future restricted stock units or other awards, if
any, will be at the sole discretion of the Company;



(d)
the Award and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
relationship with the Company, the Employer or any other Subsidiary or affiliate
of the Company and shall not interfere with the ability of the Company, the
Employer or any other Subsidiary or affiliate of the Company, as applicable, to
terminate the Participant’s employment or service relationship, if any;



(e)
the Participant’s participation in the Plan is voluntary;



(f)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not intended to replace any pension
rights or compensation;



(g)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;



(h)
unless otherwise agreed with the Company. the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
that the Participant may provide as a director of a Subsidiary or affiliate of
the Company;



(i)
the future value of the Shares subject to the Restricted Stock Units is unknown,
indeterminable, and cannot be predicted with certainty;



4 of 16

--------------------------------------------------------------------------------







(j)
after termination of the Participant’s Active Status, the Participant is no
longer eligible to receive any new restricted stock units under the Plan;



(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of the Participant’s
Active Status (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any);



(l)
for purposes of the Restricted Stock Units, the Participant’s Active Status will
be considered terminated as of the date the Participant is no longer actively
providing services to the Company or one of its Subsidiaries or affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any), and unless otherwise provided in this
Agreement or the Plan, the Participant’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any); the Committee shall have the exclusive
discretion to determine when the Participant’s Active Status for purposes of the
Award is terminated (including whether the Participant may still be considered
to be providing services while on a leave of absence);



(m)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock; and



(n)
the following provisions apply only if the Participant is providing services
outside the United States:



(1) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation or salary for any purpose; and
(2) neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.
7.    No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.


8.    Data Privacy.  The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Restricted Stock Unit grant materials by and among, as applicable, the Employer,
the Company, and its other Subsidiaries and affiliates for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan.


5 of 16

--------------------------------------------------------------------------------





The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number (to the extent permitted under applicable local
law), passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Restricted Stock Units or any other
entitlement to shares of stock or equivalent benefits awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.


The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The recipients of
Data may be located in the United States or elsewhere, and each recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. If the Participant resides outside
the United States, the Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
the Participant’s local partner resources representative. The Participant
authorizes the Company, Fidelity Stock Plan Services, LLC and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Participant may elect to
deposit any Shares received upon vesting of the Restricted Stock Units. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. If
the Participant resides outside the United States, the Participant may, at any
time, view Data, request information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, without cost, by contacting the Participant’s local partner resources
representative. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such
awards.Therefore, the Participant understands that refusal or withdrawal of the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local partner resources representative.


9.    Governing Law/Choice of Venue.  The Award and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Washington,
as provided in the Plan, without regard for its conflict of laws provisions. For
purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, and agree that such litigation shall be
conducted exclusively in the courts of King County, or the federal courts of the
United States for the 9th Circuit, and no other courts, where this grant is made
and/or to be performed.


10.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without the Participant’s consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares.


6 of 16

--------------------------------------------------------------------------------





11.    Language.  If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


12.    Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


13.    Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


14.    Undertakings.  The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.


15.    No Rights as Shareholder. The Participant will not have dividend, voting
or any other rights as a shareholder of the Shares with respect to the
Restricted Stock Units. Upon payment of the vested Restricted Stock Units in
Shares, the Participant will obtain full dividend, voting and other rights as a
shareholder of the Company.


16.    Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances.


17.    Appendix.  Notwithstanding any provisions in this Agreement, the Award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.


18.     Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
that the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings (as provided in Section 14 above) that may be
necessary to accomplish the foregoing.


19.    Waiver. If the Participant breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this
Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


20.    Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant’s country, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdiction). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and the Participant


7 of 16

--------------------------------------------------------------------------------





should consult with the Participant’s own personal legal and financial advisors
on this matter before taking any action related to the Plan.


21.    Foreign Asset/Account Reporting; Exchange Controls. The Participant’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls which may affect the Participant’s ability to acquire
or hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country. The
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in the Participant’s country. The Participant also
may be required to repatriate sale proceeds or other funds received as a result
of the Participant’s participation in the Plan to the Participant’s country
through a designated bank or broker and/or within a certain time after receipt.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.


Finally, the Company hereby strongly recommends that the Participant seek the
advice of a personal tax and/or legal advisor to obtain specific information
concerning the tax and other legal consequences associated with the Restricted
Stock Units.
* * *


By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.
EXECUTED as of the Date of Grant.
STARBUCKS CORPORATION


By     


Its     


PARTICIPANT


Signature     
            


8 of 16

--------------------------------------------------------------------------------





APPENDIX TO
STARBUCKS CORPORATION
GLOBAL RESTRICTED STOCK UNIT GRANT AGREEMENT
UNDER THE KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


Capitalized terms not explicitly defined in this Appendix but defined in the
Global Restricted Stock Unit Grant Agreement, the Plan or any applicable
country-specific sub-plan shall have the same definitions as in the Plan, any
applicable country-specific sub-plan and/or the Global Restricted Stock Unit
Grant Agreement.


TERMS AND CONDITIONS


This Appendix, which is part of the Global Restricted Stock Unit Grant
Agreement, includes additional terms and conditions that govern the Restricted
Stock Units granted to the Participant under the Plan and that will apply to the
Participant if he or she is in one of the countries listed below.


If the Participant is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, is considered a resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Date of Grant, the Company shall, in its
sole discretion, determine to what extent the additional terms and conditions
included herein will apply to the Participant under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2016.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated when
the Restricted Stock Units vest and/or when the Participant sells any Shares
acquired at vesting of the Restricted Stock Units.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. The
Participant, therefore, should seek appropriate professional advice as to how
the relevant laws in his or her country may apply to his or her situation.


Finally, if the Participant is a citizen or resident or a country other than
that in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not be applicable in the same manner to the Participant.


AUSTRIA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds Shares
acquired under the Plan outside of Austria, the Participant may be required to
submit a report to the Austrian National Bank. An exemption applies if the value
of the Shares as of any given quarter does not meet or exceed €30,000,000 or as
of December 31 does not meet or exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed and need to be complied with by the
15th day of the month following the end of the respective quarter, whereas if
the latter threshold is exceeded, annual reports must be given. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.


9 of 16

--------------------------------------------------------------------------------





  
When the Participant sells Shares acquired under the Plan, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad meets or exceeds €10,000,000, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Restricted Stock Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Stock Units, the receipt of any dividends, and the sale of Shares
acquired under the Plan.


Labor Law Policy and Acknowledgement. This provision supplements the Nature of
Grant section of the Global Restricted Stock Unit Grant Agreement:


By accepting the Restricted Stock Units, the Participant agrees that (i) the
Participant is making an investment decision, (ii) the Restricted Stock Units
will vest only if the vesting conditions are met and any necessary services are
rendered by the Participant over the vesting period and (iii) the value of the
Shares subject to the Restricted Stock Units is not fixed and may increase or
decrease in value over the vesting period without compensation to the
Participant.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant is a resident or
domiciled in Brazil, he or she will be required to submit an annual declaration
of assets and rights held outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than US$100,000
(approximately BRL318,601 as of August 2016). Assets and rights that must be
reported include Shares acquired upon vesting of the Restricted Stock Units. The
US$100,000 threshold is subject to change annually.


CANADA


TERMS AND CONDITIONS


Termination of Active Status. Notwithstanding the last sentence of Section 2(a)
of the Key Employee Sub-Plan and consistent with Section 12 of the Key Employee
Sub-Plan, the Participant’s Active Status shall be considered terminated as of
the date that is the earlier of (a) the date that the Participant receives
notice of termination of employment; (b) the date the Participant terminates
employment; or (c) the date the Participant is no longer actively employed by
the Company or any Subsidiary or affiliate of the Company regardless of any
notice period or period of pay in lieu of such notice required under local law
(including, but not limited to statutory law, regulatory law and/or common law);
the Committee shall have the exclusive discretion to determine when the
Participant’s Active Status shall be considered terminated for purposes of the
Restricted Stock Units (including when the Participant may still be considered
to be providing services while on a leave of absence).


The following provisions apply if the Participant is a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


10 of 16

--------------------------------------------------------------------------------





Les parties reconnaissent avoir expressement souhaité que cette Convention,
ainsi que tous les documents, avis et procédures judiciaries, éxecutés, donnés
ou intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent.  The following provision supplements the Data
Privacy section of the Global Restricted Stock Unit Grant Agreement:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and affiliate and
the Employer to disclose and discuss the Participant’s participation in the Plan
with their advisors. The Participant further authorizes the Company, any
Subsidiary and affiliate and the Employer to record such information and to keep
it in the Participant’s employee file.


NOTIFICATIONS


Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market).


Foreign Asset/Account Reporting Information. Foreign property, including shares
of stock (i.e., Shares), options to purchase Shares and other rights to receive
Shares (e.g., Restricted Stock Units) of a non-Canadian company held by a
Canadian resident employee must generally be reported annually on a Form T1135
(Foreign Income Verification Statement), if the total cost of his or her foreign
property exceeds C$100,000 at any time during the year. Thus, Restricted Stock
Units likely must be reported (generally at a nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign property the Participant holds.
When Shares are acquired, their cost generally is the adjusted cost base (“ACB”)
of the Shares. The ACB ordinarily is equal to the fair market value of the
Shares at the time of acquisition, but if the Participant owns other Shares
(acquired separately), this ACB may have to be averaged with the ACB of the
other Shares. The Participant should consult with a personal tax advisor to
ensure compliance with the applicable reporting obligations.


CHINA


The following applies only to Participants who are subject to exchange control
restrictions in China, as determined by the Company in its sole discretion.


TERMS AND CONDITIONS


Termination of Employment; Change of Control.  The following provision
supplements the Termination of Employment; Change of Control section of the
Global Restricted Stock Unit Agreement:


Due to legal restrictions in China, the Participant agrees that the Company
reserves the right to require the automatic sale of any Shares acquired at
vesting of the Restricted Stock Units upon the termination of the Participant’s
Active Status with the Company or any Subsidiary or affiliate of the Company for
any reason, including without limitation, voluntary termination by the
Participant, termination because of the Participant’s Retirement, Disability or
death or termination by the Company or any Subsidiary or affiliate of the
Company because of Misconduct. The Participant hereby authorizes the sale of all
Shares issued to him or her as soon as administratively practicable after the
applicable termination of Active Status and pursuant to this authorization. The
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price. Upon the sale of Shares, the Participant will receive the sale
proceeds less any amounts


11 of 16

--------------------------------------------------------------------------------





necessary to satisfy Tax-Related Items and applicable transaction fees or
commissions. Due to currency exchange conversion rate fluctuation between the
applicable vesting date of the Restricted Stock Units and (if later) the date on
which the Shares are sold, the amount of sale proceeds may be more or less than
the fair market value of the Shares on the applicable vesting date (which is the
relevant amount for purposes of calculating amounts necessary to satisfy
applicable Tax-Related Items).


Exchange Control Restriction.  Due to exchange control laws and regulations in
China, the Participant will be required immediately to repatriate to China the
cash proceeds from the sale of Shares and any cash dividends paid on such
Shares. The Participant further understands that, under local law, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a Subsidiary expressly
for this purpose. By accepting the Restricted Stock Units, the Participant
agrees that any cash proceeds from the sale of Shares or the receipt of any
dividends may be transferred to such special account prior to being delivered to
the Participant. The proceeds may be paid to the Participant in U.S. dollars or
in local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Participant understands that he or she will be required to open a
U.S. dollar bank account in China and provide the bank account details to the
Company or the Employer. The Participant acknowledges that, if the cash proceeds
are paid in local currency, the Company is under no obligation to secure any
particular currency exchange conversion rate. Furthermore, compliance with local
exchange control laws and regulations may delay the conversion of cash proceeds
into local currency. The Participant agrees that, if the conversion of the cash
proceeds into local currency is delayed, he or she shall bear the risk of any
currency exchange conversion rate fluctuation between the date on which the
Shares issued at vesting of the Restricted Stock Units are sold or the cash
dividend is paid and the date of conversion of the cash proceeds into local
currency. The Participant further agrees to comply with any other requirements
that the Company may impose in the future in order to facilitate compliance with
exchange control requirements in China.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The Participant may be required to
report to the State Administration of Foreign Exchange all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the
Participant may be subject to reporting obligations for the Restricted Stock
Units, Shares acquired under the Plan and Plan-related transactions. The
Participant should consult with a personal tax advisor in this regard.


COLOMBIA


TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements the Nature of
Grant section of the Global Restricted Stock Unit Grant Agreement:
The Participant acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan, the Restricted Stock Units and any income realized under the
Plan do not constitute a component of the Participant’s “salary” for any legal
purpose. Therefore, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions and/or any
other labor-related amount which may be payable.
NOTIFICATIONS
Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities in Colombia.


Exchange Control Information. If the Participant holds investments outside
Colombia (including Shares the Participant acquires under the Plan) and the
aggregate value of such investments is US$500,000 or more as of


12 of 16

--------------------------------------------------------------------------------





December 31 of any year, the Participant will be required to register such
investments with the Central Bank (Banco de la República) as foreign investments
held abroad. Upon the subsequent sale or other disposition of any
previously-registered investments, the Participant may choose to keep the
resulting proceeds abroad, or to repatriate them to Colombia. If the Participant
chooses to repatriate funds to Colombia and has not registered the investment
with Banco de la República, a Form No. 5 must be filed with Banco de la
República upon conversion of funds into local currency, which should be duly
completed to reflect the nature of the transaction. If the investment was
previously registered with Banco de la República, the Participant will need to
file Form No. 4 upon conversion of funds into local currency, which should be
duly completed to reflect the nature of the transition. If Shares are sold
immediately upon receipt, no registration is required because no Shares are held
abroad. It is the Participant’s responsibility to comply with Colombian exchange
control requirements.


COSTA RICA


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the Restricted Stock Units, the Participant
confirms having read and understood the Plan and this Agreement, which were
provided in the English language. The Participant accepts the terms of those
documents accordingly.


En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.


NOTIFICATIONS


Tax Information. The Restricted Stock Unit Award is not intended to be a French
tax-qualified Award.


Foreign Asset/Account Reporting Information. French residents must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis on form No. 3916, together with
their income tax return. Failure to complete this reporting triggers penalties
for the resident.


GERMANY


NOTIFICATIONS


Exchange Control Information. If the Participant remits funds in excess of
€12,500 into Germany, such cross-border payment must be reported monthly to the
Deutsche Bundesbank (the German Central Bank). The Participant is responsible
for the reporting obligation and should file the report electronically by the
fifth day of the month following the month in which the payment is received. A
copy of the form can be accessed via the Deutsche Bundesbank’s website at
www.bundesbank.de and is available in both German and English.


HONG KONG


TERMS AND CONDITIONS


Sale of Shares. Shares issued at vesting of the Restricted Stock Units are
accepted as a personal investment. In the event that Shares are acquired
pursuant to the Restricted Stock Units within six (6) months of the Date of
Grant, the Participant agrees that the Restricted Stock Units may not be offered
to the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.




13 of 16

--------------------------------------------------------------------------------







NOTIFICATIONS


SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued at vesting do not constitute a public offering of
securities under Hong Kong law and are available only to Partners and
Consultants of the Company or a Subsidiary or affiliate of the Company. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. The Restricted Stock Units and
related documents are intended solely for the personal use of each Partner
and/or Consultant and may not be distributed to any other person.


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


IRELAND


There are no country-specific provisions.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The details of any assets held
outside of Japan as of December 31 (including the Shares acquired under the
Plan) must be reported annually to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report is due by March 15 each year.
The Participant should consult with his or her personal tax advisor as to
whether the reporting obligation applies to the Participant and whether the
Participant will be required to report details of his or her Restricted Stock
Units, as well as the Shares, in the report.


NETHERLANDS


There are no country-specific provisions.


SINGAPORE


TERMS AND CONDITIONS


Settlement of Awards and Sale of Shares. This provision supplements the Form and
Timing of Payment of Restricted Stock Units section of the Global Restricted
Stock Unit Grant Agreement:


The Participant hereby agrees that the Shares acquired pursuant to the
Restricted Stock Units will not be offered for sale in Singapore prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”).


NOTIFICATIONS


SECURITIES LAW INFORMATION:  The Restricted Stock Units are granted to the
Participant by the Company pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the SFA and the offer is not made with a view to the


14 of 16

--------------------------------------------------------------------------------





Restricted Stock Units or the Shares subject to Restricted Stock Units being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and any director, associate director or shadow
director of a Singaporean Subsidiary or affiliate of the Company are subject to
certain notification requirements under the Singapore Companies Act. The CEO and
any director must notify the Singaporean Subsidiary or affiliate of the Company
in writing of an interest in the Company (e.g., Restricted Stock Units or
Shares) or any related company within two (2) business days of (i) the
interest’s acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the Shares are sold), or (iii) becoming CEO or a director,
associate director or shadow director.


SWITZERLAND


NOTIFICATIONS


Securities Law Information.  The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Restricted Stock Units may be
publicly distributed or otherwise made publicly available in Switzerland.
Further, neither the Agreement nor any other offering or marketing material
relating to the Restricted Stock Units have been or will be filed with, approved
or supervised by any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).


THAILAND


NOTIFICATIONS


Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of Shares or dividends paid
on such Shares must immediately repatriate all cash proceeds to Thailand and
convert such proceeds to Thai Baht within 360 days of repatriation or deposit
the funds in an authorized foreign exchange account in Thailand. The inward
remittance must also be reported to the Bank of Thailand on a foreign exchange
transaction form. Failure to comply with these obligations may result in
penalties assessed by the Bank of Thailand.


The Participant should consult with his or her personal advisor prior to taking
any action with respect to the remittance of proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.


UNITED KINGDOM


TERMS AND CONDITIONS


Responsibility for Taxes. The following provision supplements the Responsibility
for Taxes section of the Global Restricted Stock Unit Grant Agreement:


The Participant agrees that, if payment or withholding of the income tax due is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to such income tax liability occurs or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The Participant further agrees that the loan shall bear interest at the
official rate of Her Majesty’s Revenue and Customs (“HMRC”) and be immediately
due and repayable by the Participant, and that the Company or the Employer may
recover it at any time thereafter by any of the means referred to in the
Responsibility for Taxes section


15 of 16

--------------------------------------------------------------------------------





of the Global Restricted Stock Unit Grant Agreement. The Participant authorizes
the Company to delay the issuance of any Shares to the Participant unless and
until the loan is repaid in full.


Notwithstanding the foregoing, if the Participant is a “director” or “executive
officer” within the meaning of Section 13(k) of the Exchange Act, the terms of
the immediately foregoing provision shall not apply. In the event that the
Participant is a “director” or “executive officer” and the income tax is not
collected by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
National Insurance Contributions may be payable. The Participant understands
that he or she will be responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company and/or the Employer (as applicable) for the value of
any employee National Insurance Contributions due on this additional benefit.
The Participant acknowledges that the Company or the Employer may recover such
additional National Insurance Contributions at any time thereafter by any of the
means referred to in the Responsibility for Taxes section of the Global
Restricted Stock Unit Grant Agreement.








16 of 16